DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 12/28/2020. This action is made FINAL.

2.	Claims 1-20 are pending in the case.  Claims 1, 8 and 15 are independent claims.  Claims 1, 8 and 15 have been amended.  



Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.

Applicant argues (claims 1, 8 and 15) Xu fails to disclose a head mounted display device augmented user interface element as a supplemental second image content for display on a head mounted close screen.


Xu is designed to fix flaws and inadequate interaction techniques with a HMD, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Additionally, Xu discloses an HMD display that provides a mixed image including a mobile device image augmented with a single virtual image extending beyond and surrounding the boundary of the mobile device (Fig. 5).  Therefore, Xu teaches a head mounted display device augmented user interface element as a supplemental second image content for display on a head mounted close screen.



Applicant traverses the rejection of claims 2-7, 9-14 and 16-20, which respectively depend from independent claims 1, 8 and 15 for similar reasons as provided above.
	
In response, claims 2-7, 9-14 and 16-20, which respectively depend from independent claims 1, 8 and 15, are not allowable based on similar rationale as applied in the above response to Applicant’s arguments of claims 1, 8 and 15.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xuelong Xu et al., WO 2016/047863 A1 (related to US 2017/0308258 A1, to which citations herein refer for explanatory purposes).

Independent clam 1, Xu discloses an information handling system operating as a head mounted computing device comprising:

a head mounted computing device (i.e. glasses type display, e.g. HMD - Fig. 4) having a three-dimensional camera to capture a three- dimensional image of a base computing device (i.e. a camera acquires a scene – Para 185 – and provides a stereoscopic image – Para 186); the head mounted computing device for viewing augmented reality images on a head mounted close screen through which a user may view external surroundings 

a head mounted computing device processor executing code instructions of a multiple device augmented surface management system to determine the location of the base computing device as captured in the three-dimensional image of the base computing device (i.e. the HMD detects the position and orientation of the mobile device – Para 224; Fig. 9, 13; Para 270; the mobile device is captured via HMD camera – Para 185, 186);

receiving data indicating a displayed base user interface element as a portion of the first image content from the base computing device (i.e. transmit the mobile device data to the wearable, e.g. HMD – Para 74; HMD displays mobile device data, e.g. image of tablet, as a portion of the HMD display – Fig. 5 “518”);

the head mounted computing device processor to display a head mounted display device augmented user interface element including a supplemental second image content different from the first image content in a digital image on the head mounted close screen outside as least one edge of the base computing device display as captured in the three-dimensional image of the base computing device (i.e. pair data of the mobile device and the HMD – Para 259; extend the mobile device display region by displaying, on the HMD, a portion of an imaginary screen including a virtual image - Fig 9 – displayed in front of the mobile device display – Fig. 15; the imaginary screen is 

 the multiple device augmented surface management system to determine the angle of the base computing device digital display with respect to the head mounted computing device (i.e. determine the inclination of the mobile device – Fig. 16; Para 290) , to correlate a portion of the head mounted digital image for display of the head mounted display device augmented user interface element with the three- dimensional image of the portion of the base computing device digital display (i.e. the inclination of the mobile device is determined and the imaginary/virtual image of the HMD is changed to correspond with the mobile device content displayed inclined – Para 291; Fig. 16), and to display the head mounted display device augmented user interface element as the supplemental second image content in a preset position or orientation with respect to the displayed base user interface element as part of the first image content (i.e. the HMD virtual/imaginary image is output in a preset size and location – Para 290; the virtual image is provided in a mixed image including the tablet image in a portion of the HMD display – Fig. 5 “520”) such that the head mounted display device augmented user interface element is displayed outside at least one edge of the base computing device display (i.e. display an enlarged virtual image region that extends the mobile device display content outside the display of the mobile device – Fig. 8-10; extend the mobile 
 
Xu fails to specifically disclose determine the edges of the base computing device.

However, it would have been obvious at the effective filing date of invention to include determining the edges of the base computing device with the method of Xu because Xu teaches determining a mobile device location, which includes determination of mobile device horizontal or vertical orientation for representation of the mobile device in the HMD displayed image, which suggests the mobile device edges are identified.  Therefore, including determining the edges of the base computing device with the method of Xu yields predictable results.


Claim 2, Xu discloses the information handling system operating as a head mounted display device of claim 1, further comprising the head mounted computing device processor executing code instructions of the multiple device augmented surface management system to display the 

 
Claim 3, Xu discloses the information handling system of claim 1, wherein the digital image displayed on the head mounted close screen includes a second head mounted display device augmented user interface element that is correlated such that the head mounted display device augmented user interface element is displayed inside the edges of the base computing device display (i.e. when the mobile device location changes to a position partially outside the HMD virtual display region, the virtual display region changes and is partially displayed on the mobile device display  area that overlaps with the HMD virtual display region - Fig. 19 “1910, 1911”; Para 301).  


Claim 4, Xu discloses the information handling system of claim 1, wherein the digital image displayed on the head mounted close screen is displayed such that the head mounted display device augmented user interface element is interactively coordinated with the displayed base user interface elements from the base computing device such that interaction with the base user interface alters the head mounted digital image (i.e. the virtual image displayed on the HMD is coextensively displayed with the image of the mobile device – Fig. 9; when a touch input is received in the mobile device display region, the HMD outputs a changed virtual image, such that the HMD is controlled by the touch interface of the mobile device – Para 255; Fig. 10).  


Claim 5, Xu discloses the information handling system of claim 4, wherein a user input device is used to interact with either the displayed base user interface elements from the base computing device or the head mounted display device augmented user interface element (i.e. when a touch input is received in the mobile device display region, the HMD outputs a changed virtual image, such that the HMD is controlled by the touch interface of the mobile device – Para 255; Fig. 10).  



Claim 6, Xu discloses the information handling system of claim 1, wherein a customized interface definition determines the preset position or orientation with respect to the displayed base user interface element based on the software determined to be operating on the base computing device (i.e. the HMD virtual/imaginary image is output in a preset size and location – Para 290; the inclination of the mobile device is determined and the imaginary/virtual image of the HMD is changed to correspond with the mobile device content displayed inclined – Para 291; Fig. 16).  


Claim 7, Xu discloses the information handling system of claim 1, wherein the head mounted display device user interface element is displayed to appear coplanar with the 


Independent claim 8, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claim 9, Xu discloses the method for displaying a multi-device augmented surface of claim 8, further comprising: executing code instructions of the multiple device augmented surface management system to display the digital image displayed on the head mounted close screen such that a user may simultaneously view the base user interface and the head mounted display device user interface element (i.e. the virtual image displayed on the HMD is coextensively displayed with the image of the mobile device – Fig. 9).  



Claim 10, Xu discloses the method for displaying a multi-device augmented surface of claim 8, wherein the digital image on the head mounted close screen is correlated such that the head mounted display device augmented user interface element is displayed proximate to the at least one edge of the base computing device display (i.e. display an enlarged virtual image region that extends the mobile device display content outside the 


Claims 11-13, the corresponding rationale as applied in the rejection of claims 4-6 applies herein.


Claim 14, Xu discloses the method for displaying a multi-device augmented surface of claim 8, wherein the image on the head mounted close screen is correlated such that the head mounted display device augmented user interface element is displayed  inside the edges of the base computing device display (i.e. when the mobile device location changes to a position partially outside the HMD virtual display region, the virtual display region is partially displayed on the mobile device display  area that overlaps with the HMD virtual display region - Fig. 19 “1910, 1911”; Para 301).



Independent claim 15, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.  Additionally, Xu discloses the processor executing code instructions of the multiple device augmented surface management system to instruct a head mounted display device to display the digital 


Claim 16, Xu discloses the information handling system of claim 15, wherein the processor instructs the head mounted close screen to display the head mounted display device augmented user interface element such that it is displayed outside and proximate to the at least one edge of the base computing device display (i.e. display an enlarged virtual image region that extends the mobile device display content outside the display of the mobile device – Fig. 8-10; an imaginary screen is illustrated as a virtual image extending the mobile device screen outwardly from each edge of the mobile device - Fig. 9 “911”; Para 242).  


Claims 17-19, the corresponding rationale as applied in the rejection of claims 4-6 applies herein.


Claim 20, Xu discloses the information handling system of claim 1, wherein the processor instructs the head mounted close screen to display the head mounted display .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619